Citation Nr: 1120260	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 1947.  The appellant seeks benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the Veteran's cause of death and denied entitlement to Dependency and Indemnity Compensation (DIC).  In March 2011, the Veteran testified before the undersigned at a hearing held at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Many years after service, in January 2006, the Veteran developed inoperable bladder cancer.  Subsequently, in November 2006, the Veteran died from a self-inflicted gunshot wound to the head.  The Veteran's bladder cancer and suicide were not caused by any incident of service. 

2.  At the time of the Veteran's death, he had a permanent and total disability rating for service-connected asbestosis, in effect since July 11, 2002, or approximately four years, and a 10 percent rating for service-connected coronary artery disease secondary to asbestosis, for a combined disability rating of 100 percent.  He had no other service-connected disabilities.

3.  The service-connected disabilities did not cause or contribute substantially or materially to the Veteran's death.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010). 

2.  The criteria for DIC under 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318  (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors and psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2010). 

The Veteran died in November 2006.  VA treatment records demonstrate that in January 2006, the Veteran was diagnosed with invasive transitional cell carcinoma of the bladder.  He underwent a transurethral resection of the bladder tumor.  As a result of the surgery, he incurred a residual ureteral orifice injury.  Prior to discharge from the hospital, he received a percutaneous nephrostomy tube.  Following discharge, he underwent a number of procedures to replace the tube due to tube breakage.  In November 2006, the Veteran died at home due to a perforation of the skull and brain caused by a self-inflicted gunshot wound to the head.  
The appellant contends that the Veteran's bladder cancer was caused by his service-connected asbestosis.  She contends that due to severity of his bladder cancer, the Veteran developed depression which lead to his suicide.  

 VA treatment records dated prior to the Veteran's death reflect that in March 2004, the Veteran was initially diagnosed with low grade transitional cell carcinoma of the bladder.  Surveillance cystoscopies were negative until May 2005, when it was shown that the Veteran had a bladder tumor positive for high grade papillary transitional cell carcinoma.  In January 2006, he underwent a cystoscopy and bladder tumor resection.  Following the surgery, it was discovered that he had a left ureteric obstruction and a left percutaneous nephrostomy tube was placed.  He underwent chemotherapy in the interim period.  The records also reflect that the Veteran suffered from severe multi-vessel coronary artery disease not amenable to intervention, chronic obstructive pulmonary disease, and sleep apnea, with chronic symptoms of shortness of breath.  However, there is no indication that any VA physician related the Veteran's service-connected lung condition or service-connected coronary artery disease to his bladder cancer.  Nor is there evidence of record that the Veteran's service-connected disabilities caused or contributed to his death by self-inflicted gunshot wound.

In October 2006, a VA psychiatrist reviewed the Veteran's claims folder and determined that given that the Veteran was prescribed anti-anxiety medication and sleep aids prior to his death, and that he had been in receipt of hospice care for bladder cancer just two weeks prior to his death, it was likely that the severity of his terminal bladder cancer caused his depression and lead to his suicide.  At the same time, the examiner could not find evidence to support the contention that the Veteran's depression was related to his service-connected disabilities and thus concluded that the depression was not secondary to his service-connected asbestosis.  

In March 2011, a VA examiner again reviewed the Veteran's claims file and concluded that the Veteran's death was as likely as not due to his terminal cancer and the chronic pain that he was suffering from at the time.  The examiner stated that depression, if indeed present, was as likely as not associated with the terminal cancer.  The examiner did not relate the Veteran's death or depression to his service-connected disabilities.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds no probative evidence of a direct medical nexus between the Veteran's service-connected asbestosis and service-connected coronary artery disease and his death.  The evidence of record weighs against such a finding.  The Board notes that although the competent medical opinions of record state that the Veteran's death was related to depression that he developed as a result of his terminal cancer, the Veteran was not in receipt of service connection for a psychiatric disability or for a bladder disability during his lifetime, and thus the positive opinions do not substantiate the appellant's claim because they do not show that his service-connected disabilities caused or materially contributed to his death.  Thus, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

The Board has considered the appellant's assertions that the Veteran's asbestosis caused his bladder cancer.  However, there is no evidence apart from her own contentions, either medical or otherwise, that the Veteran's bladder cancer was caused by or related to his asbestosis or coronary artery disease.  Additionally, the Veteran made no such assertion during his lifetime, either to VA or in the course of his treatment for cancer.  In that regard, the appellant, however, as a layperson, is not competent to give a medical opinion on diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson generally not capable of opining on matters requiring medical knowledge). 

Further, the evidence does not support a finding that the Veteran's death was caused by any incident of his service.  The appellant does not assert such contentions nor does the evidence demonstrate that the Veteran suffered from a psychiatric disability or a bladder disorder while in service.  The first post-service evidence of the Veteran's bladder cancer is in March 2004, approximately 28 years after his separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  Furthermore, a malignant tumor or psychoses did not manifest to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection would be warranted.  38 C.F.R. §§ 3.307, 3.309 (2010). 

In sum, the evidence shows that the Veteran developed terminal bladder cancer many years after service.  He then committed suicide by gunshot wound.  The Veteran's bladder cancer was not service-connected, and the competent medical evidence of record is against a finding that the Veteran's bladder cancer was caused by any incident of service or to any service-connected disability.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a)  (West 2002), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b) ; 38 C.F.R. § 3.22  (2010); cf. Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 1377-78  (Fed. Cir. 2003) (upholding VA's interpretation in 38 C.F.R. § 3.22  as the correct interpretation).  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  Ibid.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c) . 

In this case, at the time of his death in November 2006, the Veteran had been in receipt of a permanent and total service-connected disability rating for asbestosis since July 11, 2002, or for approximately four years.  The Veteran was discharged from active service in November 1947.  At the time of his death, the Veteran did not have any claim pending before the VA, including any claim with regard to the effective date of the award of a 100 percent rating for asbestosis.  

The United States Court of Appeals for Veterans Claims found that "the clear message of § 20.1106 is that final rating decisions during the veteran's lifetime are controlling when determining if, under § 1318(b) at the time of a veteran's death, he or she had been entitled to compensation for a total disability rating for 10 continuous years immediately preceding the veteran's death."  Marso v. West, 13 Vet. App. 260, 266  (1999).  It was concluded that "Section 20.1106 is a reasonable interpretation of 38 U.S.C. § 1318(b) , and must be upheld by this Court."  Id.  Therefore, the Court held that "where a prior final VA determination had denied the veteran a total disability rating, so that the veteran had not been rated totally disabled for 10 continuous years prior to his or her death, a survivor under section 1318(b) must demonstration [clear and unmistakable error] in the prior VA determination in order to establish eligibility under § 1318(b)(1)."  Id.  See also Timberlake v. Gober, 14 Vet. App. 122   (2000). 

In light of the holding in Marso and Timberlake, if decisions rendered during the Veteran's lifetime demonstrate that he or she did not have a total disability rating for a continuous period of 10 years immediately preceding death, a survivor must show clear and unmistakable error in the pertinent decision or decisions during the Veteran's lifetime in order to establish dependency and indemnity compensation under § 1318.  

The Court has held that a claimant must raise with specificity issues of CUE under 38 U.S.C.A. § 1318(b) . See Marso.  The standard with respect to raising a claim for CUE is that it must be "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40  (1993).  CUE requires more than a disagreement on how the facts are weighed or evaluated; the appellant must show that the correct facts, as they were known at the time, were not before the adjudicator or that pertinent regulatory or statutory provisions were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310, 313   (1992). 

In order for a valid CUE claim to be raised, the appellant must allege with some specificity what the alleged error is, and, unless it is patently clear and unmistakable, the appellant must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see Eddy v. Brown, 9 Vet. App. 52; 57 (1996). 

The Board finds that the appellant has not alleged that there was CUE in any previous final rating decisions pertaining to the Veteran.  She has not alleged with any specificity that an error of law or fact was made in a final rating decision.  The Board finds that the appellant has not alleged the kind of error that could be considered clear and unmistakable error.  In fact, the record shows no indication that the appellant has specifically alleged that there was CUE in any final rating decision.  As the appellant has not raised the issue of CUE in a final rating decision, the Board concludes that no further action or consideration is warranted as to this particular portion of the 38 U.S.C.A. § 1318  analysis. 

In light of the above analysis and the application of the law to the facts of this case, a preponderance of the evidence is against the appellant's claim because final rating decisions during the Veteran's lifetime establish that he did not have a total disability rating due to service-connected disability for 10 years and it has neither been asserted or shown that there was clear and unmistakable error in any of those rating decisions.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261   (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426   (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 
Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was not provided with that required notice; however, the Board concludes that the appellant had actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  The appellant contends that the Veteran's bladder cancer was caused by his two service-connected disabilities, demonstrating the appellant's actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  Accordingly, the Board finds that the failure to provide compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, the RO sent correspondence in July 2006 and a rating decision in November 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2009 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


